Third District Court of Appeal
                                State of Florida

                         Opinion filed December 10, 2014.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                               No. 3D14-1625
                   Lower Tribunal No. 11-712 AP, 12-197 AP
                             ________________


                  Hialeah Medical Associates, Inc., etc.,
                                     Petitioner,

                                          vs.

                United Automobile Insurance Company,
                                    Respondent.



      A Writ of Certiorari to the Circuit Court for Miami-Dade County, Bertila
Soto, Stanford Blake and Reemberto Diaz, Judges.

      Marlene S. Reiss, for petitioner.

    Michael J. Neimand, General Counsel for United Automobile Insurance
Company, respondent.


Before SHEPHERD, C.J., and SUAREZ and SALTER, JJ.

      SHEPHERD, C.J.
      Based on United Automobile Insurance Company’s concession that the

Petitioner, Hialeah Medical Associates, Inc., was entitled to appellate attorney fees

below as the prevailing party, pursuant to section 627.428(1) of the Florida

Statutes and clear case law from this district requiring the same, see, e.g. A. Carlo

Guadagno, D.C., P.A. v. United Auto. Ins. Co., 88 So. 3d 246, 247 (Fla. 3d DCA

2011) (finding, on petition for certiorari, a departure from the essential

requirements of law for the failure to conditionally award attorney fees under

section 627.428(1) to the prevailing party), we grant certiorari, quash the portion of

the opinion denying appellate attorney fees below, and remand the case to the

circuit court appellate division for a determination of an amount of attorney fees to

be awarded, conditioned upon the Petitioner prevailing in the underlying

proceedings.




                                          2